Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a first office action upon examination of application number 17152027.  Claims 36-51 are pending and have been examined on the merits discussed below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 21, 2021, and December 28, 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 36-51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 36-51 is/are directed to a method and CRM.  Thus, all the claims are within the four potentially eligible categories of invention 
As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to certain methods of organizing human activity.  More specifically, precomputed first user information record associated with said first user in said first data structures; otherwise, (C)(2) when it is determined that the first user is a member of at least 5one group, (C)(2)(1) selecting a certain group of said at least one group; (C)(2)(2) determining, using precomputed information in said second data structures, a leader of said certain group; 10(C)(2)(3) selecting particular content for delivery to said first user based on second information from a precomputed second user information record associated with said leader in said first data  is a process that, under its broadest reasonable interpretation, is directed to commercial interactions including advertising and marketing.  Claim 51 is directed to the same abstract concept identified in claim 36.

Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  Independent claim 36 is directed to a computer-based method in a system wherein content is delivered to user devices, said system comprising databases in which are maintained data structures of user information and user group information.  The additional limitations including the user device, data structures function to process and transmit data which amounts to using a computer as a tool to perform the abstract idea and does not integrate the abstract idea into a practical application.  Further, providing rewards through digital tokens with a digital wallet add extra solution activity that does not integrate the abstract idea into a practical application.  The stored computer programs, that are executed by one or more processors of a device in claim 51 amount to instructions to perform the abstract idea on a computer or using a computer as a tool to perform the abstract idea which does not integrate the abstract idea into a practical application.
Further, the claims do not include limitations beyond generally linking the use of the abstract idea to a particular technological environment.  When considered individually the claimed system elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. The invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the 
  
The dependent claims do not render the claimed invention eligible under 35 USC 101. 
For instance, claims 37 and 38 is directed to determining users’ group membership by maintaining tables and using identifiers which only further limits the abstract idea.  The use of data structures amounts to using a computer as a tool to perform the abstract idea.
	Claim 39 further limits the description of the group which is abstract.
	Claim 40 further limits information associated with the leader selected based on a voting mechanism which is abstract.
	Claim 41 further limits the selecting process of claim 36 which is abstract.
	Claim 42 is directed to associating group membership of the first user and said second user information record associated with said leader which is abstract.
	Claim 43 is directed to measures of similarity are based on environment and activity which is abstract.
	Claim 44 further limits claim 43 describing the environment as one of several types of network.  This merely functions as data input to generate measures of similarity which is abstract.
	Claim 45 further limits the content of claim 36 and is abstract.
	Claim 46 is directed to logging user’s activity to compare with other users and generate measures of similarity based on logs and is abstract.

Claim 48 further limits details about the leader and is abstract.
Claim 49 is directed to rewards for a voting process and is abstract.
Claim 50 details the digital tokens which adds insignificant extra solution activity.  Berkheimer analysis follows.


Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  Further, claims 1 and 50 are directed to rewarding by associating one or more digital tokens with a digital wallet.  Examiner asserts this process is well-understood, routine and conventional.  In light of the Berkheimer memo, Examiner offers the following evidence to support the assertion.  Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Cir. 2018) 
DiIenno et al, US 2015/0220982 – Bounded Data Based Targeted Marketing – describes an incentive activity including referrals initiated by a member or user wherein the activity is incentivized by offering digital currency which is accumulated in a digital wallet.

	Pygnasak, US 2015/0317666 – Collaborative Reward System – describes the of digital wallets to use for reward currency transactions



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morgenstern et al, US 2005/0149397 – Method and System for Word of Mouth Advertising via a Communications Network – content is delivered to users wherein the user selects another person or group and one or more advertisements associated with the group or agent (affinity grouping) are when it is determined that the first user is not a member of a group, selecting particular content for delivery to said userApplication No. 17/152,027Docket 2618-0702-US Preliminary Amendment Page 3 of 7 based on first information determined from a precomputed first user information record associated with said first user in said first data structures; otherwise, (C)(2) when it is determined that the first user is a member of at least 5one group, (C)(2)(1) selecting a certain group of said at least one group; (C)(2)(2) determining, using precomputed information in said second data structures, a leader of said certain group; 10(C)(2)(3) selecting particular content for delivery to said first user based on second information from a precomputed second user information record associated with said leader in said first data structures; and 15(C)(2)(3) rewarding the leader by associating one or more digital tokens with a digital wallet of the leader based on delivery of said particular content to said first user; and (D) delivering said particular content to said first user; and 20wherein leadership of a group was determined based, at least in part, on one or more user's in the group's prior use of a voting mechanism associated with prior content delivery.

Morris et al, US 2013/0018730 – Method and Apparatus for Distributing Promotional Materials – subscriber leaders and subscriber followers and offers monetary rewards for products promoted by the subscriber leader.  Morris et al fails to explicitly teach when it is determined that the first user is not a member of a group, selecting particular content for delivery to said userApplication No. 17/152,027Docket 2618-0702-US Preliminary Amendment Page 3 of 7 based on first information 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/
Primary Examiner, Art Unit 3683